Title: To Thomas Jefferson from William Heath, 25 February 1801
From: Heath, William
To: Jefferson, Thomas



Sir,
Massachusetts Roxbury (near Boston) Febry. 25th 1801

Although I have not the honour of an intimate acquaintance with you,—I am too well acquainted with your true character, and ardent love for the best interests of our Common Country, and of mankind, not to felicitate my fellow Citizens on your elevation, or refrain from expressing to you, those feelings of satisfaction, and that confidence which is inspired in my breast on the present occasion, and to intreat you, to be pleased to accept, my most sincere congratulations on your advancment to the Presidency of the Union.
You are called Sir, to this important and high station, at a moment on some accounts, difficult and embarrassing, but no One knows better than you do, the present tone of the public pulse, in all its members, or that line of true policy, wisdom and Justice, which will lead to your own honour, and satisfaction, as well as the prosperty and happiness of your Country.—Your own enlightned understanding and calm deliberation, will be an inexhaustable source at hand on every emergence.
The arduous struggle for the Liberties and Independence of our Country, cost me, the prime of my life, hence you will readily conceive, how important, and dear, their defence and preservation are held in my estimation, and how pleasing the reflection when assured, that their sacred portals are guarded, by faithful, and friendy centinels.

I am now growing an Old man, and my glass is nearly run; but permit me to assure you Sir, that my remaining small abilities, and influence, shall be exerted in this quarter, to aid and support your administration.
Wishing you a Continuation of health, and an administration honorable and satisfactory to yourself, advantageous, and acceptable to your Country.
I have the honor to be with the most profound respect Sir Your very humble Servant 

W. Heath

